Case 8:19-cv-00768-GW-JC Document 28 Filed 09/29/20 Page 1 of 1 Page ID #:197

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  CASE NUMBER:


 JANE M. MURRAY                                                     8:19−cv−00768−GW−JC
                                                  Plaintiff(s),

          v.
 MIKE PARSONS, et al.
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         9/28/2020
 Document Number(s):                 27
 Title of Document(s):              Notice of Motion and Motion to Dismiss
 ERROR(S) WITH DOCUMENT:

 Proposed Document was not submitted as separate attachment.




 Other:

 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                   Clerk, U.S. District Court

                                                   By: /s/ Evelyn Synagogue
 Dated: September 29, 2020                         Evelyn_Synagogue@cacd.uscourts.gov
                                                      Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
